DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: par [0023] states, “FIG. 4 is a sectional view along the 4-4 line in FIG. 1,” however in the replacement drawings submitted 02/12/2020, line 4-4 has been removed from Fig. 1. The examiner suggests resubmitting Fig.1 with line 4-4 indicated in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 9 is objected to because of the following informalities:  Claim 9 in line 3 states, “to make the filter core to uprightly arranged,” the phrase appears to be grammatically incorrect.  Appropriate correction is required. The examiner suggests amending claim 9 to state, “to make the filter core to be uprightly arranged,” or similar claim language.
Claim 9 is objected to because of the following informalities:  Claim 9 in line 4 states, “filter core to be no contact with an inner wall,” the phrase appears to be grammatically incorrect.  Appropriate correction is required. The examiner suggests amending claim 9 to state, “filter core to not be   in contact with an inner wall,” or similar claim language.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint 
Claim 1 recites the limitation "replaceable filter core" in line 1 and then later recites “a filter core,” in line 7. The claim as written is unclear whether the recitation of “a filter core,” in line 7 introduces a new filter core or is the same “replaceable filter core,” recited in line 1. There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug et al. DE 4124323 A1 (Haug) in view of Roll et al. US 20030146142 A1 (Roll).
Regarding claim 1, Haug (Fig. 1, abstract, par [0013]) discloses an oil filter (1) with replaceable filter core (4), comprising: an outer shell including a main body (2, 3, 11) and a seal cap (2); and a filter core (4) disposed inside the outer shell, wherein the filter core is located on a path that the machine oil flows (par [0012]); the main body is in a cylinder shape and has an inlet (27) for a machine oil to flow in and an outlet (28) for the machine oil to flow out;
Haug fails to disclose wherein the main body is made of a material with a thermal conductivity greater than and with a specific weight smaller than iron; the seal cap is detachably engaged with the main body to seal the opening.
Roll however, discloses wherein the main body is made of a material with a thermal conductivity greater than and with a specific weight smaller 
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Haug as to form the main body of the filter from aluminum as seen in Roll provided the courts set precedence In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known material to make a container of a type made of material prior to the invention was held to be obvious). For further consideration, please see MPEP section 2144.07.
Roll (Fig. 1; pars [0020, 0025-0026]) further discloses where a main body (14) is in a cylinder shape with an opening on a top of the main body and has an inlet for a machine oil to flow in and an outlet for the machine oil to flow out, where a seal cap (21) is detachably engaged with the main body to seal the opening (When seal cap 21 is removed from the main body 14 of the filter has an opening formed on the top through which oil can flow into or out of the main body).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the oil filter of Haug as to have a removable cap at the top of the main body so that housings 10 may be reused by replacing filter elements 12 with fresh filter elements by removing one end of the housing. Such a recycling program 

Regarding claim 2, Haug in view of Roll disclose the limitations of claim 1 as discussed previously, where Haug further discloses a check valve (23, 24) disposed between the inlet (27) of the main body and the filter core (4) for preventing the machine oil from reversely flowing out via the inlet of the main body (par [0008]).
Regarding claim 3, Haug in view of Roll disclose the limitations of claim 1 as discussed previously, where Haug further discloses wherein an inside of the main body has a tube (8, while not explicitly stated the examiner considers Fig.1 of Hague to be a cross-section of a cylindrical object, such that element 8 is understood to be in the form of a tube); the tube is in a hollow structure with a first opening (FO) and a second opening (SO) formed on two ends of the tube; a wall of the tube has a plurality of holes (14, par [0007]); the first opening communicates with the outlet (28) of the main body; the filter core (4) fits around an outer portion of the tube (8).

    PNG
    media_image1.png
    827
    807
    media_image1.png
    Greyscale

Regarding claim 4, Haug in view of Roll discloses the limitations of claims 1 and 3 as discussed previously, where Haug further discloses wherein a first unidirectional valve (15) is disposed on the first opening (FO) of the tube (8); the machine oil flows into the tube through the plurality of holes (14) and passes through the first unidirectional valve and flows out 
Regarding claim 5, Haug in view of Roll discloses the limitations of claims 1 and 3 as discussed previously, where Haug further discloses wherein the tube (8, 10) has an external screw thread (18); an internal screw thread (17) is formed on an inner wall of the outlet (28) of the main body (2, 3, 11); the tube is engaged with the main body by screwing the external screw thread and the internal screw thread (par [0007]).
While elements 8 and 10 are disclosed as two separate elements in Haug the examiner considers it obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form elements 8 and 10 as one common element to arrive at the limitations of the tube described in claim 5, provided the courts have set a precedence that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice In re Larson,
Regarding claim 6, Haug in view of Roll discloses the limitations of claims 1 and 3 as discussed previously, where Haug further discloses wherein the tube (8) and the main body (2, 3, 11) are integrally formed as a monolithic unit (When assembled the tube and main body seen in figure 1 of Haug are considered to form a solid monolithic object). Further, as previously identified in the rejection of claim 5 it would also have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to form the tube and the main body as an integral unit provide the courts have established a precedence that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965). For further consideration please see MPEP section 2144.04 V B.
Regarding claim 7, Haug in view of Roll disclose the limitations of claim 1 as discussed previously, where Haug further discloses wherein the filter core comprises a filter element (4) and a tube (8), the filter element is configured to filter the machine oil and fits around an outer portion of the tube; the tube is in a hollow structure with two openings (SO, FO) formed on two ends of the tube; a wall of the tube has a plurality of holes (14, par [0007]); one of the two ends of the tube is connected to the outlet (28) of the main body; the machine oil flows into the main body through the inlet 
Regarding claim 8, Haug in view of Roll disclose the limitations of claims 1 and 7 as discussed previously, where Haug further discloses wherein the filter core (4, 8) comprises a first unidirectional valve (15) and a second unidirectional valve (13) which are respectively disposed on the two ends of the tube (8); the machine oil flows into the tube through the plurality of holes (14) and passes through the first unidirectional valve and flows out through the outlet; the first unidirectional valve is adapted to prevent the machine oil from flowing back into the tube; the machine oil flowing between the main body and the tube passes through the second unidirectional valve (13) and enters the tube (8); the second unidirectional valve is adapted to prevent the machine oil from flowing back into a 12space between the main body and the tube (pars [0007, 0012]).
Regarding claim 13, Haug in view of Roll disclose the limitations of claim 1 as discussed previously.
Haug fails to disclose wherein the seal cap has an external screw thread; an internal screw thread is formed on an inner wall of the opening of the main body; the seal cap is engaged with the main body by screwing the external screw thread and the internal screw thread, so as to seal the opening of the main body.
Roll (Figs. 1 and 6-7) however discloses wherein a seal cap (21) has an external screw thread (70); an internal screw thread (25) is formed on an inner wall of the opening of the main body (14); the seal cap is engaged with the main body by screwing the external screw thread and the internal screw thread, so as to seal the opening of the main body (par [0026]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the top portion of the main body of Haug as to have a threaded cap which fits the tubular wall of the main body so that housings 10 may be reused by replacing filter elements 12 with fresh filter elements by removing one end of the housing. Such a recycling program could be effected by returning used filters to a processing location so that the filter element could be replaced and a fresh filter element and returned to the customer enclosed in the same housing as discussed by Roll in paragraph [0026].
Regarding claim 14, Haug in view of Roll disclose the limitations of claim 1 as discussed previously.
Haug fails to disclose where the main body is made from aluminum.
Roll however discloses where a main body from aluminum (par [0027], claim 9).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the invention of Haug as to form the main body of the filter from aluminum as seen in Roll n re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known material to make a container of a type made of material prior to the invention was held to be obvious). For further consideration, please see MPEP section 2144.07.

Claims 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haug et al. DE 4124323 A1 (Haug) in view of Roll et al. US 20030146142 A1 (Roll) further in view of Habiger et al. US 5374355 A (Habiger).
Regarding claims 9-12, Haug in view of Roll disclose the limitations of claim 1 as discussed previously.
Haug fails to disclose a stable structure which is disposed between the seal cap and the filter core and is adapted to make the filter core to uprightly arranged in the outer shell and to make the filter core to be no contact with an inner wall of the main body; wherein the stable structure comprises a compression spring; two ends of the compression spring respectively abut against an inner surface of the seal cap and an upper surface of the filter core; wherein the inner surface of the seal cap has a protruding portion; a part of the compression spring fits around the protruding portion; wherein each of the two ends of the compression spring forms a spring coil; the spring coils respectively face and abut against the inner surface of the seal cap and the upper surface of the filter core in a manner of contact.
Habiger (Figs. 1c, 6, 6a)  however discloses a stable structure (31) which is disposed between a seal cap (13 or top portion of cover 64) and a filter core (18, 19; 67, 70); wherein the stable structure comprises a compression spring (31, 68); two ends of the compression spring respectively abut against an inner surface of the seal cap and an upper surface of the filter core (18, 19; 67, 70); wherein the inner surface of the seal cap has a protruding portion (30; 75); a part of the compression spring fits around the protruding portion; wherein each of the two ends of the compression spring forms a spring coil; the spring coils respectively face and abut against the inner surface of the seal cap and the upper surface of the filter core in a manner of contact (In all the referenced figures the spring abuts directly against a seal cap region and contacts the upper surface of the filter cores through sealing plates (69 or equivalent structure seen linking spring to filter core in figure 1c).
Habiger is not explicit in stating that the stable structure is adapted to make the filter core to uprightly arranged in the outer shell and to make the filter core to be no contact with an inner wall of the main body (However in figures 1c, 6 and 6a filter core 19, 32; 64, 70 is seen uprightly arranged and not in direct contact with vertical wall portion of main body 13; 64. In addition, Col.5 L.25-42 discloses where the spring exerts an axial force on the filter and Col.3 L.58-64 further states the holder 27 is affixed to an intermediate piece 28. The intermediate piece 28 is snap-fastened at 29 while a compression spring 31, which, by thrusting at one end against the cover 13 and at the other end against the intermediate piece 28, exerts an axial force on the holder 27 to keep the entire filter cartridge 32 sealingly between the holder 27 and a sealing plate 33.). Further, the courts have set a precedence that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). For further consideration please see MPEP section 2114 II.
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to further modify the filter arrangement of Haug as to include a spring between the seal cap and the filter core in order to maintain the filter cartridge in a desired position for maintaining sealing alignment as discussed by Habiger in Col.3 L.58-64.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
CN 105443192 A discloses a separable filter arrangement with spring and protrusion in sealing cap.
CN 1306152 A discloses replaceable filter core and two one-way valves.
CN 207018050 U discloses check valve, one-way valve and spring in filter.
US 20150001143 A1 discloses threaded tube in filter core with plurality of holes.
US 20180229164 A1 discloses filter with check valve and one-way valve.
US 4454036 A discloses separable filter tube, end caps and main body.
US 6595372 B1 discloses filter with check valve, tube, one-way valve and removable end cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A KESSLER whose telephone number is (571)270-0568.  The examiner can normally be reached on Monday - Friday 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M Low can be reached on (571) 272 - 0142.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL A KESSLER/Examiner, Art Unit 3747